 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     PETER STAVRIANOUDAKIS, ET AL.,                         Case No. 1:18-cv-01505-LJO-BAM
12
                                            Plaintiffs, ORDER APPROVING STIPULATION
13                                                      TO EXTEND TIME TO RESPOND TO
                    v.                                  COMPLAINT
14

15   U.S. DEPARTMENT OF FISH &
     WILDLIFE, ET AL.,
16
                                          Defendants.
17

18

19         Pursuant to the stipulation of the parties, and for good cause shown, the time for defendant

20   Charlton H. Bonham, in his official capacity as Director of California Department of Fish and

21   Wildlife, to file a responsive pleading to plaintiffs’ Complaint for Declaratory and Injunctive

22   Relief is extended by forty-seven days, to January 28, 2019.

23

24   IT IS SO ORDERED.
25
        Dated:     December 17, 2018                             /s/ Barbara   A. McAuliffe              _
26                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
                    Order Approving Stipulation to Extend Time to Respond to Complaint (1:18-cv-01505-LJO-BAM)
